          Case 4:18-cv-06810-JST Document 123 Filed 01/24/20 Page 1 of 4




 1   Lee Gelernt                                           Cody Wofsy (SBN 294179)
     Judy Rabinowitz                                       Julie Veroff (SBN 310161)
 2   Omar C. Jadwat                                        ACLU FOUNDATION
     Anand Balakrishnan                                    IMMIGRANTS RIGHTS PROJECT
 3   Celso Perez (SBN 304924)                              39 DRUMM STREET
     125 Broad Street                                      San Francisco, CA 94111
 4   New York, NY 10004                                    T: (415) 343-0770
     T: (212) 549-2660                                     F: (415) 395-0950
 5   F: (212) 549-2654                                     cwofsy@aclu.org
     lgelernt@aclu.org                                     jveroff@aclu.org
 6   jrabinovitz@aclu.org
     ojadwat@aclu.org
 7   abalakrishnan@aclu.org
     cperez@aclu.org
 8
 9   Attorneys for Plaintiffs
10
     SEE NEXT PAGE FOR ADDITIONAL COUNSEL
11
                                  UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
13
14   EAST BAY SANCTUARY COVENANT; AL OTRO              )
     LADO; INNOVATION LAW LAB; CENTRAL                 )   Case No. 3:18-cv-06810-JST
15   AMERICAN RESOURCE CENTER,                         )
                            PLAINTIFFS                 )
16                                                     )   NOTICE OF WITHDRAWAL OF
               v.                                      )   JENNIFER CHANG NEWELL AS
17   DONALD TRUMP, President of the United States;     )   COUNSEL
     MATTHEW G. WHITAKER, Acting Attorney              )
18   General; JAMES MCHENRY, Director, Executive       )
     Office for Immigration Review (EOIR); KIRSTJEN    )
19   NIELSEN, Secretary, U.S. Department of Homeland   )
     Security; LEE FRANCIS CISSNA, Director, U.S.      )
20                                                     )
     Citizenship and Immigration Services; KEVIN K.
     MCALEENAN, Commissioner, U.S. Customs and         )
21                                                     )
     Border Protection; RONALD VITIELLO, Acting
     Director, U.S. Immigration and Customs            )
22                                                     )
     Enforcement,
                                                       )
23                                                     )
                                                       )
24   DEFENDANTS.                                       )
25
26
27
28


         NOTICE OF WITHDRAWAL OF JENNIFER CHANG NEWELL AS COUNSEL               3:18-cv-06810-JST
         Case 4:18-cv-06810-JST Document 123 Filed 01/24/20 Page 2 of 4




 1   Melissa Crow
     SOUTHER POVERTY LAW CENTER
 2   1666 Connecticut Avenue NW, Suite 100
     Washington, D.C. 2009
 3   T: (202) 355-4471
     F: (404) 221-5857
 4   melissa.crow@splcenter.org

 5   Mary Bauer
     SOUTHER POVERTY LAW CENTER
 6   1000 Preston Avenue
     Charlottesville, VA 22903
 7   T: (470) 606-9307
     F: (404) 221-5857
 8   Mary.bauer@splcenter,org

 9   Baher Azmy
     Angelo Guisado
10   Ghita Schwarz
     CENTER FOR CONSTITUTIONAL RIGHTS
11   666 Broadway, 7th floor
     New York, NY 10012
12   T: (212) 614-6464
     F: (212) 614-6499
13   bazmy@ccrjustice.org
     aguisado@ccrjustice.org
14   gschwarz@ccrjustice.org

15
     Christine P. Sun (SBN 218701)
16   Vasudha Talla (SBN 316219)
     AMERICAN CIVIL LIBERTIES UNION
17   FOUNDATION OF NORTHERN CALIFORNIA, INC.
     39 Drumm Street
18   San Francisco, CA 94111
     T: (415) 621-2493
19   F: (415) 255-8437
     csun@aclunc.org
20   vtalla@aclunc.org

21
22
23
24
25
26
27



        NOTICE OF WITHDRAWAL OF JENNIFER CHANG NEWELL AS COUNSEL   3:18-cv-06810-JST
           Case 4:18-cv-06810-JST Document 123 Filed 01/24/20 Page 3 of 4




 1           PLEASE TAKE NOTICE THAT Jennifer Chang Newell is no longer associated with the

 2   American Civil Liberties Union Foundation Immigrants’ Rights Project, and is no longer counsel for

 3   Plaintiffs in this case.

 4           Please remove the following from your service list:

 5
                     Jennifer Chang Newell
 6                   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 7                   IMMIGRANTS’ RIGHTS PROJECT
                     39 Drumm Street
 8                   San Francisco, CA 94111
                     (415) 343-0770
 9                   jnewell@aclu.org
10           The remaining counsel associated with American Civil Liberties Union Foundation

11   Immigrants’ Rights Project and their co-counsel listed in the preceding counsel block of this

12   document remain as counsel of record for Plaintiffs.

13
14
     Dated: January 24, 2020                           Respectfully submitted,
15
                                                       /s/ Lee Gelernt
16                                                     Lee Gelernt
                                                       Attorney for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
         NOTICE OF WITHDRAWAL OF JENNIFER CHANG NEWELL AS COUNSEL                        3:18-cv-06810-JST
          Case 4:18-cv-06810-JST Document 123 Filed 01/24/20 Page 4 of 4




 1                                 CERTIFICATE OF SERVICE

 2          I certify that on January 24, 2020, I electronically transmitted the foregoing Notice of

 3   Withdrawal of Jennifer Chang Newell as Counsel, by using the Court’s CM/ECF electronic filing

 4   system.

 5
 6   Dated: January 24, 2020                                  By: /s/ Lee Gelernt
                                                              Lee Gelernt
 7                                                            Attorney for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                               2
         NOTICE OF WITHDRAWAL OF JENNIFER CHANG NEWELL AS COUNSEL                          3:18-cv-06810-JST
